Citation Nr: 0813522	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an autoimmune 
thyroid disease, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a pancreatic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1977 to May 1983 and 
from October 1990 to December 1990.

This appeal to the Board of Veterans' Appeals (Board or BVA) 
is from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9), the veteran requested 
a hearing before a Veterans Law Judge in Washington, D.C..  A 
hearing was not scheduled.  In March 2008, a letter was sent 
to the veteran asking him to clarify whether he still desired 
a hearing.  In March 2008, the veteran responded and 
indicated that he wanted a videoconference hearing with the 
Board.

Because videoconference hearings are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a videoconference 
hearing at the RO at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).  Then, the RO should return the 
claims file to the Board in accordance 
with current appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



